Citation Nr: 0714686	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to June 
1996.  

These matters come to the Board of Veterans' Appeals (Board) 
by means of a rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims are now under the 
jurisdiction of the RO in Atlanta, Georgia.  

In September 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

The issues of entitlement to service connection for a low 
back disorder and for a left hip disorder, both secondary to 
a service-connected left knee disorder, being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for migraine headaches was last 
finally denied in a June 1997 rating decision, and a timely 
appeal was not thereafter perfected.  

2.  The evidence added to the record since the June 1997 
Hartford, Connecticut RO decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for migraine headaches and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1997 RO decision denying entitlement to service 
connection for migraine headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.  


A notice letter dated in a November 2002 and an August 2003 
statement of the case (SOC) essentially satisfied the above-
cited criteria.  The veteran was notified of the pertinent 
version of 38 C.F.R. § 3.156 in the August 2003 SOC.  The 
veteran was provided notice which complied with the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 (West 2002) is 
to provide claimants a meaningful opportunity to participate 
in the adjudication of claims.  Hence, in a claim to reopen 
it is vital to explain with particularity what specific 
evidence would constitute new and material evidence in the 
context of the prior final rating decision.

Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the November 2002 letter 
and in the August 2003 SOC, and was also essentially 
provided, as part of the same, notice of the appropriate 
legal definition of new and material evidence.  The appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the RO looked at the bases 
for the denial in a prior decision, and, in so doing, 
sufficiently informed the veteran of the bases for the prior 
denial of her claim.  See January 2003 rating decision.  
Accordingly, further development is not required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notice.  


Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appealed matter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it reasonably affect(s) the outcome of the 
case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

Factual Background

The veteran's service medical records include treatment 
records dated in November and December 1994.  Both showed 
complaints of headaches, and included a diagnosis of 
sinusitis.  No service medical record included a diagnosis of 
migraine headaches.  


The report of a January 1997 VA general medical examination 
includes a diagnosis of migraine headaches.  

A June 1997 rating decision denied entitlement to service 
connection for migraine headaches.  The decision pointed out 
that the veteran was not treated during her military service 
for migraine headaches, and that complaints of headaches in 
service were associated with sinusitis.  The RO determined 
that migraine headaches were neither incurred in nor 
aggravated by her military service.  Notice was provided in 
June 1997; however, the veteran did not perfect an appeal.  

A June 1999 VA nose, sinus, larynx, and pharynx examination 
report includes a diagnosis of migraine headaches.  The 
examiner added that there was a questionable relationship 
between this diagnosed disorder to the veteran's diagnosed 
allergic rhinitis, which started in the service.  

A September 1999 VA outpatient treatment record includes a 
diagnosis of headaches secondary to sinusitis.  

A June 2000 VA medical record shows a diagnosis of migraine 
headaches.  

An April 2001 VA nose, sinus, larynx, and pharynx examination 
report includes a diagnosis of sinusitis.  Also diagnosed was 
separate types of headaches claimed by the veteran, one which 
appeared to be consistent with the underlying sinusitis.  The 
examiner added that the veteran may have a separate 
disability resulting from the other type of headache.  

The report of an April 2001 VA neurological examination 
report shows that the veteran complained of migraine 
headaches and of sinus-type headaches.  Chronic headaches, 
mixed type, was diagnosed.  The sinus-related headaches were 
noted to be related to the veteran's rhinosinusitis.  

An August 2001 rating decision granted service connection for 
headaches; the disorder was to be evaluated as part of the 
veteran's service-connected rhinosinusitis with serous otitis 
media.  


The veteran presented her claim to reopen in September 2002.  
See VA Form 21-4138.  

The RO found in January 2003 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claim for migraine headaches.  The veteran 
thereafter perfected an appeal.  

Treatment records dated in June 2005 and October 2006 from 
the Eisenhower Army Medical Center (AMC) both include a 
diagnosis of migraine headaches.

At a September 2006 Board hearing the veteran testified that 
she incurred what could have been considered a migraine 
headache during her military service.  See page 12 of hearing 
transcript (transcript).  She added that she was given a shot 
of Demerol and some Midrin.  See page 13 of transcript.  She 
mentioned that the headaches continued throughout her 
military service, occurring about once or twice a month.  See 
page 14 of transcript.  The veteran mentioned that she was 
told by a doctor that the Midrin she was given was a 
"migraine pill."  See page 15 of transcript.  She also 
testified that she suffered from sinus-related headaches.  
See page 17 of transcript.  
 
Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

In June 1997, the RO denied service connection for migraine 
headaches.  The veteran was notified of her appellate rights 
but she did not perfect an appeal.  As such, the 1997 RO 
action is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  Id.; 
38 U.S.C.A. § 5108.  


In 1997, the RO denied service connection for migraine 
headaches because the claimed disorder was shown to have been 
neither incurred in nor aggravated by the veteran's military 
service.  As such, for new evidence to be material in this 
matter, it would have to tend to show that the veteran had a 
migraine headaches disorder which was either incurred or 
aggravated during her period of service.

The evidence received since the June 1997 RO decision 
consists essentially of VA and military medical records which 
include diagnoses of migraine headaches.  Accordingly, this 
evidence is new in the sense that it was not before the RO at 
the time of its 1997 decision.  However, as it relates to the 
instant claim, the evidence simply is not pertinent.  
Significantly, it fails to relate any current migraine 
headache disorder to service.  Thus, the evidence submitted 
subsequent to 1997 is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

Regarding the veteran's own assertions and testimony that her 
claimed migraine headaches disorder is somehow related to her 
military service, such statements are not competent evidence 
because she is not competent to offer a medical nexus 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, while the evidence received since the June 1997 RO 
decision may be new, none is material, and the claim may not 
be reopened.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for migraine 
headaches, the claim is not reopened.


REMAND

Concerning the instant secondary service connection claims, 
in which the veteran is seeking service connection for left 
hip and back disorders as secondary to her service-connected 
left knee disorder, the Board initially notes that service 
connection was granted by the RO for a left knee disorder in 
June 1997.  

A December 2004 letter from a physician from the Eisenhower 
AMC shows that he claimed to have treated the veteran since 
October 2004 for chronic hip, back, and knee pain.  He 
essentially opined that the veteran had right hip and back 
strain as a result of her left knee problems.  

On the contrary, the report of a September 2005 VA fee-basis 
examination shows that the veteran complained of hip and low 
back problems.  Her orthopedic history was shown to be, in 
pertinent part, significant for back, hip, and knee pain.  
The diagnoses included right hip external snapping hip 
syndrome and left greater trochanteric bursitis.  A low back 
disorder was not diagnosed.  The Board here parenthetically 
observes that a claim for a right hip disorder is not now 
before the Board for appellate consideration.  An addendum to 
the report noted that on examination the back and the left 
hip was normal.  As reported above, however, left greater 
trochanteric [left hip] bursitis was diagnosed by the 
examiner.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service-connected 
disorder aggravates another disability (emphasis added).  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  


The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

            (b)  Aggravation of 
nonservice-connected disabilities.  Any 
increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
Court that clarified the circumstances under which a veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.


With this in mind, the Board acknowledges that while the 
medical record contains the above-mentioned December 2004 
opinion which tends to show that the veteran has a low back 
disorder related to her service-connected left knee disorder, 
the record also includes the above-cited medical findings 
associated with the September 2005 VA fee-basis examination 
which includes conflicting diagnostic conclusions.  Thus, the 
question of whether the veteran in fact currently has a left 
hip and/or a low back disorder, and if so, whether either is 
proximately due to or the result of the veteran's service-
connected left knee disorder, or that the service-connected 
left knee disorder has aggravated her left hip and/or her low 
back disorder is a medical question which requires a medical 
examination and opinion.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to the 
VA examiner, and the examiner should 
review the file prior to the examination. 
 Based on a review of the claims folder 
and the results of the examination, the 
examining physician must opine as to 
whether it is at least as likely as not 
that any current left hip and/or low back 
disability is caused OR aggravated by the 
appellant's service-connected left knee 
disorder.  The examining physician should 
provide detailed reasons for all rendered 
opinions.

2.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, taking 
into consideration any relevant changes 
in the law.  If either appeal is denied, 
the veteran and her representative should 
be provided a supplemental SOC (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


